WILLIAMS, J.
I concur with the majority’s opinion that Bagwell was not prejudiced by his counsel’s failure to properly argue for the admission of Jerry Spain’s testimony. I also agree with the majority’s finding that Bagwell’s trial counsel was deficient in failing to request DNA testing on the blood from the broken glass found at the crime scene. However, I disagree with the conclusion that Bagwell was prejudiced by his counsel’s failure to request DNA testing on the blood from the broken glass found at the crime scene.
“In order to establish a claim of ineffective assistance of counsel, a PCR applicant must prove: (1) that counsel failed to render reasonably effective assistance under prevailing professional norms; and (2) that the deficient performance prejudiced the applicant’s case.” Porter v. State, 368 S.C. 378, 383, 629 S.E.2d 353, 356 (2006); see also Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). To show prejudice, the applicant must show that “but for counsel’s errors, there is a reasonable probability the result of the trial would have been different.” Johnson v. State, 325 S.C. 182, 186, 480 S.E.2d 733, 735 (1997). “A reasonable probability is a probability sufficient to undermine confidence in the outcome of trial.” Id. at 186, 480 S.E.2d at 735; see also Strickland, 466 U.S. at 694, 104 S.Ct. 2052.
I do not believe Bagwell has shown his counsel’s failure to request DNA testing prejudiced his case. At trial, the State produced witness testimony and photographic evidence that Daryl Spain sustained multiple lacerations on the bottom of his feet on the night of the robbery. Snoddy also testified that Daryl Spain was barefoot when he exited the apartment through the shattered glass door. The cuts on Daryl Spain’s feet provide a reasonable alternative explanation for the presence of blood on the glass pieces collected from the scene. In fact, Daryl Spain’s lacerations, which were likely inflicted when he attempted to exit the apartment barefooted, are a more plausible explanation for the presence of blood at the scene of the crime than the “scratch on [Bagwell’s] top eye.” However, the blood on the glass collected from the scene was only tested for a match with Bagwell’s DNA; it was never tested for a match with Daryl Spain’s DNA. Without also *272proving the blood does not match with Daryl Spain’s DNA, this evidence would not necessarily exonerate Bagwell. Moreover, at his PCR hearing, Bagwell failed to establish the bloody glass pieces later tested for his DNA were collected from the arch of glass remaining in the doorway, which was allegedly depicted in the photograph entered into evidence by the State.6 The tested glass pieces could have easily been collected from the shattered glass covering the apartment floor, which would have supported the State’s version of events presented at trial. Without further information to accompany the DNA testing results, the State’s theory of the case is unaffected by the DNA evidence because the bloody glass could still be attributed to Daryl Spain’s injuries. Accordingly, I find there is not “a reasonable probability the result of the trial would have been different” if this DNA evidence had been introduced at trial. Johnson, 325 S.C. at 187, 480 S.E.2d at 735.
Ultimately, this case was presented to the jury as a “swearing match” between the victims, Armstrong and Snoddy, and the alleged burglars, Bagwell and Daryl Spain. This case turned on credibility, and the jury found the former to be more credible than the latter. As noted in the majority’s opinion, the DNA testing results do not exonerate Bagwell or preclude the possibility that he participated in the burglary. Further, as explained above, the State’s version of events is unaffected by the presence of blood that did not belong to Bagwell at the scene of the crime. Thus, I would find Bagwell failed to establish that if his counsel had introduced the DNA results at trial, there is “a reasonable probability the result of the trial would have been different.” Johnson, 325 S.C. at 187, 480 S.E.2d at 735.
Based on the foregoing, I would hold that Bagwell’s case was not prejudiced by his trial counsel’s errors, and the PCR court properly dismissed his PCR application.

. The photograph depicting the shattered glass doorway allegedly showing blood on the remaining glass was not included in the record.